Citation Nr: 1045572	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for disc 
disease of the lumbar spine.

2.  Entitlement to financial assistance in the purchase of an 
automobile and for adaptive equipment. 

3.  Entitlement to specially adapted housing. 

4.  Entitlement to special home adaptation.

5.  Entitlement to an effective date earlier than June 25, 2007, 
for the grant of service connection for depression. 

6.  Entitlement to an initial rating higher than 10 percent for 
depression.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in September 2001 (increase 
rating for service-connected lumbar disc disease), in January 
2007 (automobile and adaptive equipment and specially adapted 
housing and special home adaptation), in May 2008 (effective date 
and rating for service-connected depression), and in October 2008 
(total disability rating).  

In March 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge on the claim for increase for 
lumbar disc disease.  A transcript of the hearing is in the 
Veteran's file.

In August 2003, the Board remanded the claim for increase for 
service-connected lumbar disc disease for additional development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directive.   
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a decision, dated in July 2005, the Board denied the claim for 
increase for lumbar disc disease.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in January 2007, the 
Court granted a Joint Motion for Remand of the parties, the 
Secretary of VA and the Veteran through counsel, and vacated the 
Board's decision and remanded the case to the Board for 
readjudication consistent with the Joint Motion.

In July 2007, the Board remanded the claim for increase for 
lumbar disc disease for additional development.  As the requested 
development has been completed, no further action to ensure 
compliance with the Board's remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Veteran canceled his request for a hearing 
before the Board. 

The claim for increase for lumbar disc disease, the claims for 
automobile and adaptive equipment and for specially adapted 
housing and special home adaptation, the claim for increase for 
depression, and the claim for a total disability rating are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a rating decision dated in April 2004, the RO denied the 
claim for service connection for depression secondary to service-
connected lumbar disc disease; during the appeal period, new and 
material evidence was received and the evidence is considered as 
having been filed in connection with the claim that was pending, 
that is, the claim of service connection filed on March 31, 2003, 
and the rating decision by the RO in April 2004 did not become 
final. 

2.  There has been a pending claim of service connection for 
depression secondary to service-connected lumbar disc disease 
since the initial claim of service connection was filed on March 
31, 2003. 



CONCLUSION OF LAW

The effective date for the grant of service connection for 
depression secondary to service-connected lumbar disc disease is 
March 31, 2003.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.156(b) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

The RO provided pre-adjudication VCAA notice by letter, dated in 
September 2007, on the underlying claim of service connection. 

Where, as here, service connection has been granted and an 
effective date has been assigned, the claim of service connection 
has been more than substantiated, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  





Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in a subsequent request for an earlier effective date following 
the initial grant of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

On the earlier effective date claim, as the determination is 
based on whether there was an earlier claim, there is no reason 
to afford the Veteran a VA examination or to obtain a VA medical 
opinion. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran separated from service in January 1987.  

In a rating decision dated in December 1998, the RO granted 
service connection for lumbar disc disease and assigned a 20 
percent rating.  In a rating decision in May 1999, the RO amended 
the effective date of service connection for lumbar disc disease 
and the 20 percent rating to August 25, 1993.  

In June 2000, the Veteran filed the current claim for increase 
for lumbar disc disease, which was then the only service-
connected disability.  



On March 31, 2003, VA received the Veteran's claim of service 
connection for depression secondary to service-connected lumbar 
disc disease. 

In a rating decision in April 2004, the RO denied service 
connection for depression secondary to service-connected lumbar 
disc disease because there was no evidence that depression was 
related to the service-connected lumbar disc disease.  In a 
letter in April 2004, the RO notified the Veteran of the adverse 
determination and of his appellate rights.  

In correspondence in June 2004, the Veteran identified VA 
records, pertaining to current treatment of depression. 

VA records received by VA in August 2004 document the impression 
of depression secondary to chronic back pain, beginning in March 
2003.

On June 25, 2007, the Veteran through counsel filed a claim of 
service connection for depression as secondary to service-
connected lumbar disc disease. 

On VA examination in September 2007, the diagnosis was depression 
secondary to chronic back pain.

In a rating decision in May 2008, the RO granted service 
connection for depression and assigned a rating of 10 percent, 
both effective June 25, 2007, the date of receipt of the 
application to reopen the claim of service connection. 

In June 2008, the Veteran filed a notice of disagreement, seeking 
retroactive payment of disability compensation to September 2000.   

As disability compensation is not payable before the date service 
connection was granted, the RO properly considered the notice of 
disagreement as disagreement with the effective date for the 
grant of service connection for depression. 



Effective Date Law 

The effective date of an award of disability compensation or a 
claim reopened after final adjudication shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a).

The effective date of an award of disability compensation shall 
be the day following the date of discharge from service if the 
application is received within one year from such date.  
Otherwise, it is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(1).

Analysis

In a rating decision in April 2004, the RO denied the claim of 
service connection for depression secondary to service-connected 
lumbar disc disease.  In a letter in April 2004, the RO notified 
the Veteran of the adverse determination and of his appellate 
rights. 

On June 25, 2007, the Veteran's application to reopen the claim 
of service connection for depression secondary to service-
connected lumbar disc disease was received by VA.

The RO assigned the effective date of the claim of service 
connection for depression as June 25, 2007, the date of receipt 
of the application to reopen the previously denied claim of 
service connection for the same disability, which is in 
accordance with 38 U.S.C.A. § 5110(a), the effective date for a 
claim reopened after final adjudication [emphasis added because 
of the analysis that follows] shall not be earlier than the date 
of receipt of the application. 

The Veteran however argues that service connection should have 
been awarded before June 25, 2007.  



Under 38 U.S.C.A. § 5101(a), a specific claim in the form 
prescribed by the Secretary of VA must be filed in order for 
benefits to be paid [including disability compensation] under the 
laws administered by the Secretary of VA.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).

A "claim" includes a formal claim or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).

A formal claim is a specific claim in the form prescribed by the 
Secretary of VA. 38  C.F.R. § 3.151.  Also, any communication or 
action indicating intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim provided 
it identifies, but not necessarily with specificity, the benefit 
sought. 38 C.F.R. § 3.155.

The Veteran was separated from active duty in 1987.  The 
Veteran's initial claim for disability compensation, that is, 
service connection for depression was received at VA on March 31, 
2003.  

Before March 2003, there was no formal claim of service 
connection for depression filed under 38 C.F.R. § 3.151 (a formal 
claim is a specific claim in the form prescribed by the Secretary 
of VA) or an informal claim of service connection for depression 
filed under 38 C.F.R. § 3.155 (a communication or action received 
by VA from the Veteran of intent to claim service connection for 
depression). 

The Veteran does argue that he has been treated by VA for 
depression since 2000.  VA records show an impression of major 
depression, beginning in February 2001.  Where a claim of service 
connection has not been received, the mere presence of medical 
evidence in the record of treatment of depression is not an 
informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  





Also, under 38 C.F.R. § 3.157, a VA treatment record may serve as 
an informal claim if the claim pertains to a claim to reopen, it 
does not apply to an initial claim of service connection.  In 
other words, evidence of VA treatment of depression before the 
initial claim of service connection for depression was filed in 
March 2003 does not constitute an informal claim under 38 C.F.R. 
§ 3.157, as the claim filed in March 2003 was not a claim to 
reopen.

As the Veteran's initial claim for disability compensation for 
depression was received in March 2003, more than one year after 
the Veteran's separation from service in 1987, and as there was 
no formal or informal claim of service connection for depression 
before March 2003, the effective date for the grant of service 
connection cannot be earlier than March 31, 2003, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a).

The remaining question is whether there is pending claim of 
service connection for depression not earlier than March 31, 
2003, and before June 25, 2007. 

A pending claim is a claim, which has not been finally 
adjudicated.  38 C.F.R. § 3.160(c).  A finally adjudicated claim 
is a claim, which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 C.F.R. § 3.160(d).

A finally adjudicated claim by the RO may not be reopened unless 
new and material evidence is presented, 38 U.S.C.A. §§ 7105(c) 
and 5108, which triggers the effective date provisions of 
38 U.S.C.A. § 5110 as to a claim to reopen, that is, no earlier 
than the date of receipt of the claim to reopen.  

The record raises the question of whether the rating decision in 
April 2004 by the RO constituted a "finally adjudicated claim" 
under 38 U.S.C.A. § 5110(a) on the claim of service connection 
for depression received on March 31, 2003.  


In the rating decision in April 2004, the RO denied the claim of 
service connection for depression secondary to service-connected 
lumbar disc disease because there was no evidence that depression 
was related to the service-connected lumbar disc disease.  

In August 2004, the RO received VA records that documented the 
impression of depression secondary to chronic back pain since 
March 2003.  

When a claim is filed and the RO renders an adverse decision, the 
claimant has the right to disagree with that decision by filing a 
notice of disagreement within one year from the date of mailing 
of notice of the decision, and if a notice of disagreement is not 
timely filed, the rating decision will become final.  38 U.S.C. 
§ 7105(b)(1). 

However if new and material evidence is received prior to the 
expiration of the appeal period, the evidence will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156(b) (new and material evidence received prior to the 
expiration of the appeal period will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period) (2004) (same as the current 
version).   And if the evidence is not considered and the 
evidence establishes entitlement to the benefit sought, the 
underlying rating decision does not become final.  See Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999) (a decision of the regional 
office, denying the claim, was not a final decision, because new 
and material evidence was filed within the appeal period).

Here, the RO rendered an adverse decision in April 2004.  Because 
the VA records, documenting depression secondary to chronic back 
pain, the absence of which was the basis for the RO denying the 
claim, established a prima facie case of secondary service 
connection, were received within the one year appeal period, the 
evidence is considered as having been filed in connection with 
the Veteran's claim of service connection filed on March 31, 
2003. 

Because new and material evidence, the VA records, were received 
within the appeal period, the rating decision in April 2004 by 
the RO was not a final decision. 

In other words, the RO should have considered the new and 
material evidence in conjunction with the claim filed on March 
31, 2003, and readjudicated the claim.  Failure to follow the 
regulatory procedure in 38 C.F.R. § 3.156(b), resulted in the 
lack of finality of the rating decision in April 2004 by the RO.  
See Young v. Shinseki, 22 Vet. App. 461, 466-72 (2009) 
(readjudicating claim when new and material evidence is received 
under 38 C.F.R. § 3.156(b)). 

As the rating decision by the RO in April 2004 did not become 
final, the Veteran has a pending claim of service connection for 
depression secondary to service-connected lumbar disc disease, 
that is, a claim, which has not been finally adjudicated, 
38 C.F.R. § 3.160(c), since he filed his initial claim on March 
31, 2003. 

As a pending claim, not a reopened claim following a final 
adjudicated claim as determined by the RO, the effective date 
provision pertaining to a claim reopened after final adjudication 
does not apply.  Rather the effective date provision for a claim 
for disability compensation, service connection, applies, that 
is, the date of receipt of the claim, March 31, 2003.  
38 U.S.C.A. § 5110(a) and (b).  

The Board has already explained that there is no other legal 
basis for an effective date before the receipt of the claim on 
March 31, 2003. 


ORDER

An effective date of March 31, 2003, for the grant of service 
connection for depression secondary to service-connected lumbar 
disc disease is granted.






REMAND

On the claim for increase for lumbar disc disease and the 
inextricably intertwined claims for automobile and adaptive 
equipment and for specially adapted housing and special home 
adaptation, since the Veteran was last examined by VA in 
September 2007, the evidence suggests a material change in the 
disability and a reexamination is warranted under 38 C.F.R. 
§ 3.327.  

On the claim for increase for depression, as an earlier effective 
date for the grant of service connection has been granted and as 
the Veteran has identified additional evidence pertinent to 
rating the disability, further development under the duty to 
assist is needed. 

On the claim for a total disability rating, in December 2008, the 
Veteran was in the process of applying for benefits from the 
Social Security Administration.  Also in December 2008, a VA 
physician stated that the Veteran was not capable of working on a 
regular basis.  A total disability claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disabilities, do 
not prevent him from gainful employment.  Friscia v. Brown, 7 
Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since December 2008. 

2.  Obtain records from the Social 
Security Administration.  

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Dr. William Carter.  Notify the 
Veteran that the previous request for the 
records by VA was returned by the postal 
service as undeliverable with no 
forwarding address. 

4.  Afford the Veteran a VA orthopedic 
examination to determine the current 
degree of orthopedic impairment due to the 
service-connected lumbar disc disease.  

The VA examiner is asked to:

a).  Describe range of motion of the 
thoracolumbar spine in degrees of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right lateral rotation. 

b).  Describe any additional 
functional loss due pain, supported 
by adequate pathology and evidenced 
by the visible behavior of the 
Veteran undertaking the motion, 
weakness, weakened movement, excess 
fatigability, or pain on movement, 
interfering with sitting standing, or 
weight-bearing.   Any additional 
functional loss should, if feasible, 
be expressed in terms of additional 
limitation of motion in degrees in 
the affected plane or planes.

The VA examiner is also asked to: 

c).  Determine the total duration of 
incapacitating episodes, if any.  

An incapacitating episode means 
a period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician 
and treatment by a physician.

d).  Determine whether the Veteran 
has loss of use of either foot or 
feet due to the service-connected 
lumbar disc disease.  Loss of use of 
a foot will be held to exist when no 
effective function remains other than 
that which would be equally well 
served by an amputation stump at the 
site of election below the knee with 
use of a suitable prosthetic 
appliance. 

The determination will be made 
on the basis of the actual 
remaining function of the foot, 
whether the acts of balance and 
propulsion, etc., could be 
accomplished equally well by an 
amputation stump with 
prosthesis.

e).  Determine whether the Veteran 
ankylosis of one or both knees or one 
or both hips due to the 
service-connected lumbar disc 
disease. 

f).  Determine whether the Veteran 
has loss of use of both lower 
extremities due to the service-
connected lumbar disc disease such as 
to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair.  

The term "preclude locomotion" 
means the necessity for regular 
and constant use of a 
wheelchair, braces, crutches or 
canes as a normal mode of 
locomotion although occasional 
locomotion by other methods may 
be possible. 

g).  Determine whether the Veteran is 
unable to secure or follow a 
substantial gainful occupation as a 
result of the service-connected 
lumbar disc disease.

The Veteran's claims file must be made 
available for review by the examiner.    

5.  Afford the Veteran a VA neurological 
examination to determine the degree of 
objective neurological abnormalities, if 
any, including radiculopathy, bowel or 
bladder impairment, and impotency, due to 
the service-connected lumbar disc disease.  
The examination should include EMG/NCV 
studies. 

The VA examiner is asked to describe any 
objective neurological abnormalities as 
either mild, moderate, or moderately 
severe incomplete paralysis of the nerve 
involved. 

The Veteran's file must be made available 
for review by the examiner. 

6.  Afford the Veteran a VA psychiatric 
examination to determine the current 
severity of service-connected depression. 

The VA examiner is also asked to determine 
whether the Veteran is unable to secure or 
follow a substantial gainful occupation as 
a result of the service-connected 
depression.




7.  After the above development has been 
completed, adjudicate the claims.  

On the claim for increase for depression, 
assign a disability rating from March 31, 
2003. 

On the claim for a total disability 
rating, if the Veteran's combined rating 
does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a), consider an 
extraschedular rating under 38 C.F.R. 
§ 4.16(b). 

If any determination remains adverse, 
furnish the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


